                                                                           April 13, 2020
BY ECF


Honorable Ronnie Abrams
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Cynthia Cummings, et al. v. Addie Mae Collins Community Services, Inc. et al.
Civil Action No. 19-CV-9839 (RA)


Dear Judge Abrams,


This firm represents the Defendant, Addie Mae Collins Community Services, Inc., on this
matter. We filed the document #28 with its exhibits on March 20, 2020; however, it
contains some sensitive information which need to be redacted. We are writing this letter
to request this court to seal the document # 28 along with its exhibits (28-1; 28-2; 28-3
and 28-4). We refiled the redacted version on Monday, April 13, 2020.




Respectfully submitted,



Xuejie Wong, Esq.
Attorney for Defendants


                     Application granted. The Clerk of Court is respectfully directed to
                     seal Dkt. 28 and its exhibits, and terminate the motion at Dkt. 45.

                     SO ORDERED.

                                                     __________________________
                                                     Hon. Ronnie Abrams
                                                     4/14/2020
